Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Balakrishnan et al. (US 20200379412).




    PNG
    media_image1.png
    290
    549
    media_image1.png
    Greyscale

 	With respect to claim 8, Balakrishnan et al. (US 20200379412) discloses a method for calibrating a clock signal, the method comprising: generating a first skew code (refx) and a second skew code (refy), the first skew code being indicative of a first delay (through 123) of a first conductive path coupled between a node and a time-to-digital converter circuit (103, 105 and 107) and the second skew code being indicative of a second delay (through 127) of a second conductive path coupled between a second node and the time-to-digital converter circuit (103, 105 and 107); and generating a first time code (drefx) and a second time code  (drefy), the first time code corresponding to a first signal edge (see [0003]) of a first clock signal (Inx)  received by the node and the second time code corresponding to a second signal edge (see [0003]) of a second clock signal (Iny) received by the second node but fails to disclose first bonding pad of an integrated circuit die and a second bonding pad of the integrated circuit die.
	The use of bonding pads at nodes to connect conductive paths of an integrated circuit dies is well known in the art.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use bonding pads to connect to parts of the integrated circuit for the purpose of connecting disparate integrated circuit structures.
With respect to claim 9, the circuit above produces the method as recited in claim 8 further comprising generating a delay code (ddref) corresponding to a delay between the first signal edge and the second signal edge, the delay code being generated based on the first time code(drefx), the second time code(drefy), the first skew code (refx), the second skew code (refy), and a period of the first clock signal (Inx) or the second clock signal (Iny), the first clock signal having a first frequency, the second clock signal having a second frequency, and the second frequency being integrally related to the first frequency.  
 	With respect to claim 10, the combination above produces the method as recited in claim 9 further comprising calibrating a third clock signal (fb) derived from the first clock signal or the second clock signal using the delay code(ddref).  
	With respect to claim 11, the combination above produces the method as recited in claim 9 further comprising providing the delay code (ddref) to a divider (112 via intervening circuits ) of a phase-locked loop, thereby calibrating the clock signal generated by the phase-locked loop, the phase-locked loop being coupled to a reference input signal (ddfb) derived from the first clock signal.
	With respect to claim 12, the combination above produces the method as recited in claim 8 wherein generating the first skew code comprises: coupling the time-to-digital converter circuit  (103, 105, 107) to a first skew circuit (123), the first skew circuit being disposed proximate to the first bonding pad; generating a transition of a skew output signal (111) on a first conductor by the time-to- digital converter circuit; receiving the transition by the first skew circuit and resending the transition with negligible delay by the first skew circuit; receiving the transition from the first skew circuit as a skew input signal on a second conductor by the time-to-digital converter circuit; and generating the first skew code based (drefx) on the transition on the first conductor, the transition on the second conductor, and a reference clock signal (Inx) by the time-to-digital converter circuit.  
	With respect to claim 13, the combination above produces the method as recited in claim 12 wherein generating the second skew code comprises: - 18 - 176-0367-1 _Patent Application docxAttorney Docket No.: 176-0367-1 coupling the time-to-digital converter circuit (103, 105, 107) to a second skew circuit, the second skew circuit (127) being disposed proximate to the second bonding pad; generating a second transition of a second skew output signal on the first conductor by the time-to-digital converter circuit; receiving the second transition by the second skew circuit and resending the transition with negligible delay by the second skew circuit; receiving the transition from the second skew circuit as the skew input signal on the second conductor by the time-to-digital converter circuit; and generating the second skew code (drefy) based on the transition on the first conductor, the transition on the second conductor, and the reference clock signal by the time-to-digital converter circuit.  
	With respect to claim 14, the combination above produces the method as recited in claim 8 wherein generating the first skew code comprises: coupling the time-to-digital converter circuit (103, 105 and 107) to a first skew circuit (123),  the first skew circuit being disposed proximate to the first bonding pad (obvious first of bonding pads at node); generating a plurality of pulses each having a first period on a first conductor by the time-to-digital converter circuit; receiving the plurality of pulses by the first skew circuit and resending the plurality of pulses with negligible delay by the first skew circuit; receiving the plurality of pulses from the first skew circuit as a skew input signal on a second conductor by the time-to-digital converter circuit; and generating the first skew code based on a first index to a first transition of the plurality of pulses on the first conductor, a second index to a second transition of the plurality of pulses on the second conductor, the first period, and a reference clock signal by the time-to-digital converter circuit.  
	With respect to claim 15, the combination above produces the method as recited in claim 8 wherein generating the first time code comprises: coupling the time-to-digital converter circuit to a first skew circuit (123), the first skew circuit being disposed proximate to the first bonding pad (obvious bonding pad at node); passing the first signal edge received from the first bonding pad by the first skew circuit via a conductor to the time-to-digital converter circuit (103, 105, 107); and generating the first time code by the time-to-digital converter circuit based on the first signal edge and a reference clock signal (Inx).  
	With respect to claim 16, the combination above produces the method as recited in claim 15 wherein generating the second time code comprises: coupling the time-to-digital converter circuit (103, 105 and 107) to a second skew circuit (127), the second skew circuit being disposed proximate to the second bonding pad (obvious second bonding pad at second node) ; passing the second signal edge received from the second bonding pad by the second skew circuit (127) via the conductor to the time-to-digital converter circuit; and generating the second time code by the time-to-digital converter circuit based on the second signal edge and the reference clock signal (Inx).  
		With respect to claim 18, the combination above produces a delay measurement circuit for measuring delays between signal routes of an integrated circuit, the delay measurement circuit comprising: a storage element (137(a-c)) configured to store instructions; and a control circuit (101) configured to execute the instructions to cause the control circuit to generate a delay code (ddref) based on a first time code(drefx)  corresponding to a first signal edge of a first clock signal (Inx) received by a first bonding pad of the integrated circuit, a second time code (drefy) corresponding to a second signal edge of a second clock signal (Iny)  received by a second bonding pad of the integrated circuit, a first skew code (refx), a second skew code (refy), and a period of the first clock signal (Inx) or the second clock signal (Iny), the first skew code being indicative of a first delay of a first conductive path coupled between the first bonding pad and a time-to-digital converter circuit (103, 105 and 107) and the second skew code is indicative of a second delay of a second conductive path coupled between the second bonding pad and the time-to-digital converter circuit (103, 105 and 107).  
 	With respect to claim 19, the combination above produces the delay measurement circuit as recited in claim 18 wherein the control circuit is further configured to execute instructions to cause the control circuit (101) to configure the - 20 - 176-0367-1 _Patent Application docxAttorney Docket No.: 176-0367-1 time-to-digital converter circuit (103, 105 and 107), a first skew circuit (123) and a second skew circuit (127) to generate the first skew code (refx) and the second skew code (refy).  
  	With respect to claim 20 the combination above produces delay measurement circuit as recited in claim 18 wherein the control circuit is further configured to execute instructions to cause the control circuit (101) to configure the time-to-digital converter circuit (103, 105 and 107), a first skew circuit (123) and a second skew circuit (127) to generate the first time code (drefx) and the second time code (drefy).

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 17, the prior art of record fails to suggest or disclsoe the method as recited in claim 8 further comprising: determining a modulus of a difference between the first time code and the second time code and a minimum of a first period of the first clock signal and a second period of the second clock signal; and subtracting a second difference between the first skew code and the second skew code from the modulus, thereby generating a delay code, the second difference being indicative of a routing mismatch between the time-to-digital converter circuit and the first bonding pad and the second bonding pad.  
Here, it is not clear a modulus of the time codes is calculated or used to generate the delay code wherein the second difference is indicative of a routing mismatch as disclosed.

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art of record fails to suggest or disclose the first skew circuit and the second skew circuit each having a first mode of operation as zero-delay-return path and a second mode of operation as a synchronized pass path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849